Case 1:18-cv-05498-WFK-RLM Document 121 Filed 08/01/19 Page 1 of 2 PageID #: 4363




                                    JOINT STATUS REPORT


  August 1, 2019

  VIA ECF

  Chief Magistrate Judge Roanne L. Mann
  United States District Court for the
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re: Wells Fargo Bank, N.A. et ano. v. Acropolis Gardens Realty Corp., et al.,
             Case No. 18-cv-5498-WFK-RLM

  Dear Chief Magistrate Judge Mann:

  We write jointly to update the Court on the status of settlement negotiations, as directed by Your
  Honor on July 19, 2019.

  As the Court will recall, the Leifer entities and another large shareholder pre-funded a proposed
  subordinated loan in escrow on June 28, 2019. The Leifer entities also furnished Lenders with a
  proposed draft subordinated loan agreement on June 26, 2019. Lenders furnished the Leifer
  entities with a proposed Intercreditor Agreement (“ICA”) on July 9, 2019, and the next day, on
  July 10, 2019, Lenders also provided all defendants with a draft condominium standstill and
  estoppel agreement. The Leifer entities supplied Lenders with comments to those documents on
  July 11, 2019.

  While the parties, with the able assistance of mediator Ira Herman, have had some productive
  conversations concerning the terms of the subordinated loan agreement and ICA, since the last
  appearance in Court on July 11, 2019, the parties agreed to defer the further negotiation and
  resolution of the legal documents until all economic issues are resolved to ensure that a
  settlement between the parties is viable.

  In an attempt to resolve the economic issues, on the evening of July 26, 2019, Lenders delivered
  to Borrower (via the mediator) a bring current statement and a proposed immediate repairs and
  improvement budget, which budget was based upon Lenders’ review of the engineer’s report
  issued by EBI Consulting on June 24, 2019.

  Borrower is reviewing Lenders’ budget for immediate repairs and improvements. Borrower has
  requested additional back-up information regarding the escrow/reserve amounts identified in
  Lenders’ bring current statement, and Lenders are reviewing that request. Borrower expects to
  respond with its counter-proposal to the repair/improvement budget by August 7, 2019 and to
Case 1:18-cv-05498-WFK-RLM Document 121 Filed 08/01/19 Page 2 of 2 PageID #: 4364
                                                         Joint Status Report to Chief Magistrate Judge Mann
                                                                                                     Page 2
                                                                                              August 1, 2019


  notify Lenders of any additional questions it might have with respect to the amounts owed on
  Lenders’ bring current statement.

  Thereafter, the parties will be in a position to resolve any remaining economic issues, and, if
  such issues can be resolved, can move forward with fully resolving the applicable legal
  documents necessary to finalize an agreement between the parties.

  We appreciate the Court’s efforts to guide this litigation to a swift conclusion, and respectfully
  request that the Court set a follow-up scheduling conference for early September. The parties are
  hopeful that this matter will be resolved prior to that time, but in the event the loan reinstatement
  does not close, the Court can use the scheduling conference to set relevant discovery and trial
  deadlines. In the interim, we will continue negotiating with the assistance of Mr. Herman, and
  we hope to report back that this matter has been resolved.

  Very truly yours,


      /s/ Amy E. Hatch                                  /s/ Stephen B. Meister
          Amy E. Hatch                                      Stephen B. Meister
          Jason A. Nagi                                     Ralph K. Stone
  POLSINELLI PC                                             Michael B. Sloan
  600 Third Avenue, 42nd Floor                              Christina Vernaschi
  New York, New York 10016                          MEISTER SEELIG & FEIN LLP
  (212) 684-0199                                    125 Park Avenue, 7th Floor
  Attorneys for Plaintiffs                          New York, New York 10017
                                                    (212) 655-3500
                                                    Attorneys for Defendant Acropolis Associates
                                                    LLC


  cc:    All counsel of record (via ECF)
